DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/375552, filed on 01/27/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,990,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Shown below in the US patent which is underlines is the equivalent limitation of the Application. The bolded limitation in the Application is identified difference, but US patent also discloses “a flat panel”. 

US Patent 10,990,228
1. An input device comprising: 
1. An input device comprising: 
a flat panel defining an array of control surfaces;
a flat panel defining an array of control 
surfaces:
a support disposed on a side of the flat panel facing away from an operator; and
a support disposed on a side of the panel facing away from the operator; and 
a film layer structure disposed between the flat panel and the support which defines an array of capacitive sensors;
a film layer structure disposed between the panel and the support and which defines an array of capacitive sensors, wherein the control surfaces each comprise backlightable luminous surfaces and the control surfaces are disposed on a surface of the panel facing towards an operator;  
wherein each of the capacitive sensors forms a measuring capacitance assigned to one of the control surfaces;
wherein each of the capacitive sensors forms a measuring capacitance assigned to one of the control surfaces, wherein the panel, on the side facing towards the support, includes a light-conducting layer covering at least the luminous surfaces in a connecting manner, wherein, on the side of the support, a plurality of lighting means is provided for each control surface for backlighting the associated luminous surface of the control surface while transmitting light through the light-conducting layer;  
flat panel and connects to the flat panel to fix the film layer structure between the flat panel and the support.
wherein the support forms at least one web rising from between the plurality of lighting means through a through-hole, the web having an end that faces away from the support and is connected to the light conducting layer of the panel, and which reaches through the film layer structure and protrudes beyond the film layer structure towards the panel, and is connected to the panel in order to fix the film layer structure between the panel and the support.


It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
	Claim 2 of the Application is related to claim 1 of the US Patent.
	Claim 3 of the Application is related to claim 1 of the US Patent.
Claim 4 of the Application is related to claim 1 of the US Patent.
Claim 5 of the Application is related to claim 2 of the US Patent.
 	Claim 6 of the Application is related to claim 3 of the US Patent.

Claim 7 of the Application is not specifically related to a claim of the US Patent.
Claim 8 of the Application is related to claim 6 of the US Patent.
Claim 9 of the Application is related to claim 4 of the US Patent.
Claim 10 of the Application is related to claim 7 of the US Patent.
Claim 11 of the Application is related to claim 8 of the US Patent.
Claim 12 of the Application is related to claim 9 of the US Patent.
Claim 13 of the Application is related to claim 9 of the US Patent.
Claim 14 of the Application is related to claim 9 of the US Patent.
Claim 15 of the Application is not specifically related to a claim of the US Patent.
Claim 16 of the Application is related to claim 10 of the US Patent.

If Applicant agrees that there exists a Nor-provisional Non-Statutory Double
Patenting between the Application No. 17/205,753 and US Patent 10,990,228.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 10,514,772 B1).

Claim 1, Wang (Fig. 1-21) discloses an input device (12; Fig. 1 and 2; wherein discloses a keyboard) comprising: 
a flat panel (22; Fig. 20) defining an array of control surfaces (Fig. 2 and 4): 
a support (32; Fig. 3) disposed on a side of the panel (22; Fig. 20 and 3) facing away from the operator (94; Fig. 21 and 3); and 
a film layer structure (90; Fig. 20; Col. 13, Lines 50-67) disposed between the flat panel (22; Fig. 20) and the support (32; Fig. 3) and which defines an array of capacitive sensors (66; Fig. 20); 
wherein each of the capacitive sensors (66; Fig. 20 and 5) forms a measuring capacitance (Col. 7, Lines 15-32) assigned to one of the control surfaces (16; Fig. 5); 
Wall 88 may surround each light source 40 to contain light 44 and guide light 44 through touch sensor layer 66”), which protrudes towards the flat panel (22; Fig. 20) and is connected to the flat panel (22; Fig. 20) in order to fix the film layer structure (90; Fig. 20) between the flat panel (22; Fig. 20) and the support (32; Fig. 3).  

Claim 12, Wang (Fig. 1-21) discloses a method for producing (wherein discloses to form) an input device (12; Fig. 1 and 2; wherein discloses a keyboard) comprising: 
providing a flat panel (22; Fig. 20) defining an array of control surfaces (Fig. 2 and 4), wherein the control surfaces (Fig. 2 and 4);
providing a support (32; Fig. 3) on a side of the panel (22; Fig. 20 and 3) facing away from the operator (94; Fig. 21 and 3); 
disposing a film layer structure (90; Fig. 20; Col. 13, Lines 50-67) between the panel (22; Fig. 20) and the support (32; Fig. 3), wherein the film layer structure (90; Fig. 20; Col. 13, Lines 50-67) defines an array of capacitive sensors (66; Fig. 20), wherein each of the capacitive sensors (66; Fig. 20 and 5) forms a measuring capacitance (Col. 7, Lines 15-32) assigned to one of the control surfaces (16; Fig. 5); and 
fastening (Col. 4, Lines 4-11) the panel (22; Fig. 20) and the support (32; Fig. 3), by connecting (Fig. 20) at least one web (88; Fig. 20; Col. 13, Lines 51-67), which protrudes (88; Fig. 20; Col. 13, Lines 51-67) towards the flat panel (22; Fig. 20), to the flat panel (22; Fig. 20) in order to fix the film layer structure (90; Fig. 20; Col. 13, Lines 50-67) between the panel (22; Fig. 20) and the support (32; Fig. 3).  

Claims 2 and 13, Wang (Fig. 1-21) discloses wherein the control surfaces (16; Fig. 4) is disposed on a side of the flat panel (322; Fig. 4) facing towards an operator (94; Fig. 21) and further comprises a backlightable (40; Fig. 20) luminous surfaces (Fig. 4). 

Claim 3, Wang (Fig. 1-21) discloses wherein the flat panel (22; Fig. 20) further includes: 
a light-conducting layer (38; Fig. 20; Col. 4, Lines 39-44) covering at least the luminous surfaces (Fig. 4) in a connecting manner (Fig. 4), and a plurality of lighting means (40; Fig. 19) is provided for each control surface (16; Fig. 21) for backlighting (40; Fig. 20) the associated luminous surface (Fig. 4) of the control surface (16; Fig. 5) while transmitting light (Fig. 20) through the light-conducting layer (38; Fig. 20; Col. 4, Lines 39-44).
 
Claims 5 and 15, Wang (Fig. 1-21) discloses wherein the web (88; Fig. 20; Col. 13, Lines 51-67) is structured to be in any one of: a flat extent of the flat panel (22; Fig. 20) and the support (32; Fig. 3), between the luminous surfaces (16; Fig. 21 and 20; Col. 13, Lines 51-67), and periphery of the support (32; Fig. 3).  

Claim 7, Wang (Fig. 1-21) discloses wherein the film layer structure (22; Fig. 4) includes plurality of films (Fig. 4; Col. 5, Lines 46-50; wherein discloses “In some configurations, printed ink or other coating material may be provided on layer 22 (e.g. 

Claim 8, Wang (Fig. 1-21) discloses wherein the film layer structure (22; Fig. 3) is structured (Fig. 20) to include at least one opaque layer (Col. 5, Lines 30-50; wherein discloses an opaque layer) and at least one through-holes (38A and 38B; Fig. 3; 38; Fig. 20) for the passage of light (44; Fig. 20) from the respective lighting means (40; Fig. 20) to the light-conducting layer (90; Fig. 20).  

Claim 10, Wang (Fig. 1-21) discloses wherein the web (88; Fig. 20; Col. 13, Lines 51-67) is disposed so as to reach through one through-hole (38; Fig. 20), respectively (Fig. 21), of the film layer structure (Fig. 20).  

Claim 11, Wang (Fig. 1-21) discloses configured for use in a motor vehicle (Col. 3, Lines 1-21; wherein discloses an automobile).  

Claim 14, Wang (Fig. 1-21) discloses wherein the flat panel (22; Fig. 20) on a side facing towards the support (88; Fig. 20), further comprises:
a light-conducting layer (38; Fig. 20; Col. 4, Lines 39-44) covering at least the luminous surfaces (Fig. 4) in a connecting manner (Fig. 4), 
and a plurality of lighting means (40; Fig. 19) is provided for each control surface (16; Fig. 21) for backlighting (40; Fig. 20) the associated luminous surface (Fig. 4) of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 10,514,772 B1) in view of Kenney et al (US 2016/0259366 A1).

Claim 6, Wang (Fig. 1-21) discloses the light-conducting layer (108; Fig. 13) is made from a thermoplastic material (Col. 11, Lines 26-32), and the support (32; Fig. 3) is welded (Col. 4, Lines 12-25) to the panel (22; Fig. 20).  
Wang does not expressly disclose wherein the web is made from a thermoplastic material. 
Kenney (Fig. 1-51) discloses wherein the web (Fig. 8 and 9) is made from a thermoplastic material (Paragraph [0067]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s input device by applying a thermoplastic material, as taught by Kenney, so to use an input device with 

Claim 9, Wang (Fig. 1-21) discloses wherein the panel (24; Fig. 21) has a decorative film (98; Fig. 21) that is back-molded with a translucent or transparent thermoplastic material (108; Fig. 13) for forming the light-conducting layer (78; Fig. 13).  

Claim 16, Wang (Fig. 1-21) discloses further comprising:
producing the flat panel (Fig. 10) wherein, in which the panel (22; Fig. 10) is made by back-molding a decorative film (98; Fig. 21) with a translucent or transparent thermoplastic material (108; Fig. 13) while forming the light-conducting layer (78; Fig. 13), wherein the web (88; Fig. 20; Col. 13, Lines 51-67) is welded (Col. 4, Lines 12-25) to the light-conducting layer (90; Fig. 20) when the panel (22; Fig. 20) and the support (32; Fig. 3) are fastened (Col. 4, Lines 4-11).
Wang does not expressly disclose further comprising: 
producing the support wherein the support is made from a thermoplastic material.
Kenney (Fig. 1-51) discloses further comprising: 
producing the support (Fig. 10 or 11) wherein the support (Fig. 8 and 9) is made from a thermoplastic material (Paragraph [0067]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s input device by applying a thermoplastic material, as taught by Kenney, so to use an input device with .


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
An amended claim 1 which further included depended claim 4 would still be rejected under double patenting and would still need a terminal disclaimer filed to overcome a double patenting rejection. 

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the Examiner believes that claim 4 includes the same allowable limitations of claim 1 in US Patent 10,990,228. Therefore claims would be allowable based on similar arguments discussed in case 16/375552.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        09/21/2021